March 8, 2011VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: WRL Series Life Account of Western Reserve Life Assurance Co. of Ohio, SEC File No. 811-04420 Ø WRL Freedom Elite Builder, Registration No. 333-58322 Ø WRL Freedom Elite, Registration No. 333-62397 Ø WRL Financial Freedom Builder, Registration No. 333-23359 Ø WRL Freedom Equity Protector, Registration No. 033-31140 Ø WRL Freedom Wealth Protector, Registration No. 033-69138 Ø WRL Freedom Elite Advisor, Registration No. 333-100993 Ø WRL Xcelerator, Registration No. 333-107705 Ø WRL Xcelerator Focus/Exec, Registration No. 333-152446 Ø WRL Freedom Elite Builder II, Registration No. 333-110315 Ø WRL ForLife, Registration No. 333-135005 Ø WRL Freedom SP Plus, Registration No. 033-5143 Ø The Equity Protector, Registration No. 33-506 Ø WRL Associate Freedom Elite Builder, Registration No. 333-157211 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Western Reserve Life assurance Co. ofOhio (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the annual reports dated December 31, 2010, for the underlying management investment companies listed below (the “Funds”). This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act: ANNUAL REPORT FILINGS: Transamerica Series Trust, SEC File No. 811-04419 Fidelity Variable Insurance Products Fund, SEC File No. 811-03329 Fidelity Variable Insurance Products Fund II, SEC File No. 811-05511 Fidelity Variable Insurance Products Fund III, SEC File No. 811-07205 ProFunds, SEC File No. 811-08239 Access Trust, SEC File No. 811-21634 AllianceBernstein Variable Products Series Fund, Inc., SEC File No. 811-05398 Franklin Templeton Variable Insurance Products Trust, SEC File No. 811-05583 Some of the funds included in each Fund Company’s annual report filings may not be available under every Policy offered by the Registrant. The Company understands that the Funds have filed, or will file, their annual reports with the commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, these filings are incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, Arthur D. Woods Vice President & Senior Counsel cc: Priscilla Hechler Gayle A. Morden
